Exhibit 10.10
GUARANTY OF PAYMENT
(Loan B)
          THIS GUARANTY OF PAYMENT (this “Agreement”) is made as of August 28,
2007, by SUNRISE SENIOR LIVING, INC., a corporation organized under the laws of
the State of Delaware (“Guarantor”) in favor of CHEVY CHASE BANK, F.S.B., a
federal savings bank, its successors and assigns, “Lender”).
          IN ORDER to induce Lender to make a loan in the principal amount of
$10,000,000 (the “Loan”) to Sunrise Connecticut Avenue Assisted Living, L.L.C.,
a limited liability company organized under the laws of the Commonwealth of
Virginia (“Borrower”) and in connection therewith to accept a Deed of Trust Note
(as amended, extended, restated, supplemented or otherwise modified from time to
time, the “Note”) and a Deed of Trust, Assignment, Security Agreement and
Fixture Filing (Loan B) (as amended, extended, restated, supplemented or
otherwise modified from time to time, the “Deed of Trust”), of even date
herewith, made by Borrower in the principal sum of $10,000,000, which Loan is to
be advanced pursuant to the terms of a Loan and Security Agreement (Loan B) of
even date herewith by and between Borrower and Lender (as amended, extended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), Guarantor hereby covenants and agrees with Lender as follows:
          1. Guaranty.
          Guarantor hereby unconditionally and irrevocably guarantees to Lender:
(a) the due and punctual payment in full (and not merely the collectibility) of
the principal of the Note and the interest thereon, in each case when due and
payable, whether on any installment payment date or at the stated or accelerated
maturity, all according to the terms of the Note and the Deed of Trust; and
(b) the due and punctual payment in full (and not merely the collectibility) of
all other sums and charges which may at any time be due and payable in
accordance with, or secured by, the Note, the Deed of Trust or any other
document evidencing or securing the Loan (together with the Note and the Deed of
Trust, the “Financing Documents”); and (c) the due and punctual performance of
all of the other terms, covenants and conditions contained in the Note and the
other Financing Documents, on the part of Borrower or any subsequent owner of
the property more particularly described in the Deed of Trust (the “Property”)
to be performed.
          2. Guaranty Unconditional.
          Guarantor expressly agrees that Lender may, in its sole and absolute
discretion, without notice to or further assent of Guarantor, except as
specifically set forth herein, and without in any way releasing, affecting or
impairing the obligations and liabilities of Guarantor hereunder: (a) waive
compliance with, or any defaults under, or grant any other indulgences with
respect to, the Financing Documents; (b) with Guarantor’s prior written consent,
modify, amend, change or terminate any provisions of the Financing Documents;
(c) with Guarantor’s prior written consent, grant extensions or renewals of or
with respect to the Note or the other Financing Documents; (d) with Guarantor’s
prior written consent, effect any release, subordination, compromise or
settlement in connection with the Note and the other Financing Documents;
(e) with Guarantor’s prior written consent, agree to the substitution, exchange,
release or other

 



--------------------------------------------------------------------------------



 



disposition of all or any part of the Property, or any other collateral for the
Loan; (f) make advances for the purpose of performing any term or covenant
contained in any of the Financing Documents with respect to which Borrower or
the then owner of the Property shall be in default; (g) with Guarantor’s prior
written consent, assign or otherwise transfer the Financing Documents or this
Agreement or any interest therein or herein; and (h) deal in all respects with
Borrower or the then owner of the Property as if this Agreement were not in
effect. The obligations of Guarantor under this Agreement shall be
unconditional, irrespective of the genuineness, validity, regularity or
enforceability of the Note or the Deed of Trust, or any security given therefor
or in connection therewith, or any other circumstances which might otherwise
constitute a legal or equitable discharge of a surety or guarantor.
          3. Guaranty Primary.
          The obligations and liability of Guarantor under this Agreement shall
be primary, direct and immediate; shall not be conditional or contingent upon
pursuit by Lender of any remedies it may have against Borrower with respect to
the Financing Documents, whether pursuant to the terms thereof or by law; and
shall not be subject to any counterclaim, recoupment, set-off, reduction or
defense based upon any claim that Guarantor may have against Borrower or Lender.
Without limiting the generality of the foregoing, Lender shall not be required
to make any demand on Borrower and/or the then owner of the Property, or to sell
at foreclosure or otherwise pursue or exhaust its remedies against the Property
or any part thereof and/or against Borrower or the then owner of the Property,
before, simultaneously with or after enforcing its rights and remedies hereunder
against Guarantor. Any one or more successive and/or concurrent actions may be
brought hereon against Guarantor either in the same action, if any, brought
against Borrower and/or the then owner of the Property or in separate actions,
as often as Lender may deem advisable.
          4. Waivers by Guarantor.
          Guarantor hereby unconditionally and irrevocably waives:
(a) presentment and demand for payment of the principal of or interest on the
Note and protest of non-payment; (b) notice of acceptance of this Agreement and
of presentment, demand and protest; (c) except as set forth below, notice of any
default under this Agreement or any of the Financing Documents and notice of all
indulgences; (d) except as set forth below, demand for observance, performance,
or enforcement of any terms or provisions of this Agreement or any of the
Financing Documents; (e) any right or claim of right to cause a marshalling of
the assets of Borrower; and (f) all other notices and demands otherwise required
by law which Guarantor may lawfully waive.
          5. Reimbursement for Expenses.
          If Lender shall commence any action or proceeding for the enforcement
of this Agreement, Guarantor shall reimburse Lender promptly upon demand, for
all expenses incurred in connection therewith, including, without limitation,
reasonable attorneys’ fees.
          6. Acceleration.
          Anything in this Agreement or in any of the Financing Documents to the
contrary notwithstanding, Lender, at its option, may, as to Guarantor,
accelerate the indebtedness evidenced and secured by the Financing Documents in
the event of: (a) the making by Guarantor

2



--------------------------------------------------------------------------------



 



of an assignment for the benefit of creditors; (b) the appointment of a
custodian for Guarantor, or for any property of Guarantor; (c) the commencement
of any proceeding by Guarantor under any bankruptcy, reorganization,
arrangement, insolvency, readjustment, receivership or like law or statute; or
(d) the commencement of any proceeding against Guarantor under any bankruptcy,
reorganization, arrangement, insolvency, readjustment, receivership or like law
or statute which is not discharged or dismissed within ninety (90) days after
institution thereof; or (e) a Change of Control (as defined in the current
Sunrise Senior Financing Agreement of Guarantor); or (f) the termination,
dissolution or, liquidation of Guarantor, without the prior written consent of
Lender.
          7. Subordination; Subrogation.
          If Guarantor shall advance any sums to Borrower or if Borrower shall
hereafter become indebted to Guarantor, such sums and indebtedness shall be
subordinate in all respects to the amounts then or thereafter due and owing to
Lender under the Financing Documents. Nothing herein contained shall be
construed to give Guarantor any right of subrogation in and to the Note or the
Deed of Trust or all or any part of Lender’ interest therein, until all amounts
owing to Lender shall have been paid in full. Notwithstanding any provision of
this Paragraph to the contrary, if Guarantor is or becomes an “insider” (as
defined from time to time in Section 101 of the Federal Bankruptcy Code) with
respect to Borrower, then Guarantor irrevocably and absolutely waives any and
all rights of subrogation, contribution, indemnification, reimbursement or any
similar rights against Borrower with respect to this Agreement, whether such
rights arise under an express or implied contract or by operation of law. It is
the intention of the parties hereto that Guarantor shall not be deemed to be a
“creditor” (as defined in Section 101 of the Federal Bankruptcy Code) of
Borrower by reason of the existence of this Agreement in the event that Borrower
becomes a debtor in any proceeding under the Federal Bankruptcy Code.
          8. Representations and Warranties.
          Guarantor represents and warrants to Lender as follows:
               (a) Good Standing. Guarantor (a) is a corporation duly organized,
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power to own its property and to carry on its business
as now being conducted, and (c) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned by
it therein or in which the transaction of its business makes such qualification
necessary.
               (b) Power and Authority. Guarantor has full corporate power and
authority to execute and deliver this Agreement and the other Financing
Documents to which it is a party and to incur and perform the Obligations (as
defined in the Deed of Trust) whether under this Agreement, the other Financing
Documents or otherwise, all of which have been duly authorized by all proper and
necessary corporate action. No consent or approval of shareholders or any
creditors of Guarantor, and no consent, approval, filing or registration with or
notice to any Governmental Authority on the part of Guarantor, is required as a
condition to the execution, delivery, validity or enforceability of this
Agreement or the other Financing Documents or the performance by Guarantor of
the Obligations.

3



--------------------------------------------------------------------------------



 



               (c) Binding Agreements. This Agreement and the other Financing
Documents executed and delivered by Guarantor have been properly executed and
delivered and constitute the valid and legally binding obligations of Guarantor
and are fully enforceable against Guarantor in accordance with their respective
terms.
               (d) No Conflicts. Neither the execution, delivery and performance
of the terms of this Agreement or of any of the other Financing Documents
executed and delivered by Guarantor nor the consummation of the transactions
contemplated by this Agreement will conflict with, violate or be prevented by
(i) the charter or bylaws of Guarantor, (ii) any existing mortgage, indenture,
contract or agreement binding on Guarantor or affecting its property, or (iii)
any Laws.
               (e) Compliance with Laws. Guarantor is not in violation of any
applicable Laws (including, without limitation, any Laws relating to employment
practices, to environmental, occupational and health standards and controls) or
order, writ, injunction, decree or demand of any court, arbitrator or any
Governmental Authority affecting Guarantor or its properties, the violation of
which, considered in the aggregate, are reasonably likely to materially
adversely affect the business, operations or properties of Guarantor.
               (f) Litigation. Except shown on the Form 8K provided to Lender,
there are no proceedings, actions or investigations pending or, so far as
Guarantor knows, threatened before or by any court, arbitrator or any
Governmental Authority which, in any one case or in the aggregate, if determined
adversely to the interests of Guarantor, would have a material adverse effect on
the business, properties, condition (financial or otherwise) or operations,
present or prospective, of Guarantor.
               (g) Financial Condition. On the date delivered, the draft
financial statements of Guarantor dated June 30, 2006 were complete and correct
and fairly presented the financial position of Guarantor and the results of its
operations and transactions in its surplus accounts as of the date and for the
period referred to and were prepared in accordance with GAAP applied on a
consistent basis throughout the period involved. Subsequently the Guarantor
provided additional information including cash and debt levels as of June 30,
2007 and there has been no material adverse change in the cash or debt levels of
Guarantor since such reports. The representations and warranties contained in
this Section shall also cover financial statements furnished from time to time
to Lender pursuant to the Loan Agreement. Notwithstanding the foregoing, except
as provided in Section 7.1 of the Loan Agreement, Guarantor will not be required
to deliver financial statements or operating statement until ten (10) days after
such statements have been made publicly available by the Securities and Exchange
Commission.
               (h) Full Disclosure. The financial statements referred to in
Section 8(g), and the statements, reports or certificates furnished by Guarantor
in connection with this Agreement (i) do not contain any untrue statement of a
material fact and (ii) when taken in their entirety, do not omit any material
fact necessary to make the statements contained therein not misleading. There is
no fact known to Guarantor which Guarantor has not disclosed to Lender in
writing prior to the date of this Agreement which materially and adversely
affects or in the future could, in the reasonable opinion of Guarantor
materially adversely affect the condition, financial or otherwise, results of
operations, business, or assets of Guarantor.

4



--------------------------------------------------------------------------------



 



               (i) Financial Interest. Financial Interest. Guarantor will derive
a benefit from the credit facilities extended to and the Obligations incurred by
Borrower, and hereby waives any claim that Lender violated the Equal Credit
Opportunity Act (15 U.S.C. 1691 et seq.) in connection with the Loan, any of the
Financing Documents or any of the other Obligations or security for any
obligation which is the subject thereto.
          9. Covenants.
               (a) Guarantor covenants and agrees that until the Obligations are
repaid in full Guarantor shall at all times directly or indirectly own one
hundred percent (100%) or more of the membership interests of Borrower.
               (b) Guarantor covenants and agrees that until the Obligations are
repaid in full Guarantor or an entity controlled by Guarantor shall operate and
manage the Property.
               (c) Guarantor hereby covenants and agrees that it will comply
with (i) the following financial covenants contained in the Sunrise Senior
Financing Agreement (as defined in the Loan Agreement) provided that Lender
hereby agrees that it will consent to any waiver or modification of such
covenants to which the Sunrise Bank Group (as defined in the Loan Agreement)
consents so long as Lender is a member of the Sunrise Bank Group and Guarantor,
Borrower and Lender shall negotiate replacement covenants acceptable to Lender
if Lender ceases to be a member of the Sunrise Bank Group:
          (i) Consolidated Net Worth. Guarantor will at all times maintain,
tested as of the end of each of the Borrower’s fiscal quarters beginning with
the quarter ending December 31, 2007, a Consolidated Net Worth of not less than
the sum of $450,000,000 (which is eighty percent (80%) of consolidated GAAP
Shareholder Equity as of the date hereof) plus seventy-five percent (75%) of the
net proceeds to Guarantor of any equity capital transaction received during any
subsequent quarter (except for all exercises of employee stock options, issuance
or sale of restricted stock and operation of the employee stock purchase
program), less $110,000,000 associated with stock repurchases.
          (ii) Leverage Ratio. Guarantor will maintain, tested as of the end of
each of Guarantor’s fiscal quarters beginning with the quarter ending
December 31, 2007, a ratio of Total Funded Indebtedness to Consolidated EBITDA
so that it is not more than 4.25 to 1.0.
          (iii) Fixed Charge Coverage Ratio. Guarantor will maintain, tested as
of the end of each of the Guarantor’s fiscal quarters beginning with the quarter
ending December 31, 2007, a ratio of Consolidated EBITDAR to Consolidated Fixed
Charges of not less than 1.75 to 1.0.
The following definitions shall apply to this Section 9(c):
     “Capitalized Cash Interest Expense” means capitalized interest on
construction or development loans, to the extent not funded from an interest
reserve as part of third party construction financing.

5



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” means the sum of: (a) (i) net income;
(ii) Consolidated Interest Expense; (iii) income taxes; (iv) depreciation and
amortization; (v) the non-cash component of any unusual or non-recurring item of
loss or expense which was deducted in determining net income (in accordance with
GAAP), and (vi) income (or loss) in respect of minority interest (assuming it
was deducted in the calculation of net income); minus (b) “other income —
operating properties” as shown on Guarantor’s financial statements in accordance
with GAAP as of the date hereof (or as such category may be categorized in
future financial statements) in each case for Guarantor and its Subsidiaries on
a consolidated basis. For purposes of calculating the leverage ratio only,
Consolidated EBITDA will be adjusted to reflect actual transition costs
(post-closing) or pre-closing on a pro forma basis to reflect (i) material
acquisitions and dispositions of property and (ii) material acquisitions and
dispositions of management contracts, provided that documentation of such
acquisitions and dispositions satisfactory to the Lender in its sole discretion
is delivered to the Lender. Transition costs shall be subject to the approval of
the Lender.
     “Consolidated EBITDAR” means the sum of: (a) Consolidated EBITDA plus
(b) rent paid or payable under all operating leases as determined in accordance
with GAAP.
     “Consolidated Fixed Charges” means the sum of: (a) Consolidated Interest
Expense, (b) Capitalized Cash Interest Expense (c) scheduled payments of
principal on Total Funded Indebtedness (excluding balloon payments), (d) rent
payable under all operating leases (other than capital leases) as determined in
accordance with GAAP, and (e) dividends payable on stock.
     “Consolidated Interest Expense” means total interest expense (whether paid
or accrued), including the amortization of debt discounts and premiums as well
as the interest component under capital leases, on a consolidated basis in
accordance with GAAP.
     “Consolidated Net Worth” means Shareholders’ Equity of Guarantor and its
Subsidiaries on a consolidated basis in accordance with GAAP.
     “Continuing Care Retirement Community” means a senior living facility which
provides or arranges housing and health-related services that are effective for
the life of the resident or for an extended, specified period in excess of one
year, including mutually terminable contracts, in consideration for the payment
of an entrance fee, which services are provided on a comprehensive continuum of
care basis which includes a skilled nursing facility.
     “Development Joint Venture” means an entity which owns a Development Joint
Venture Investment.
     “Development Joint Venture Investments” means (a) Investments which are
(i) less than fifty percent (50%) owned and unconsolidated by any of the Loan
Parties and (ii) have a ratio of EBITDAR (as defined by GAAP) to Fixed
Obligations (as defined by GAAP) of less than 1.20 to 1.0 for any fiscal quarter
plus (b) any amounts funded by any of the Loan Parties under operating deficit
guaranties or construction completion guaranties.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

6



--------------------------------------------------------------------------------



 



     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the carrying
value of such Investment determined in accordance with GAAP.
     “Lifecare Bond” means a surety bond, irrevocable letter of credit or other
financial assurance required by a Governmental Authority as evidence of the
financial responsibility of the owner or operator of a Continuing Care
Retirement Community.
     “Loan Parties” means, collectively, Guarantor, each Subsidiary Guarantor
(as defined in the Sunrise Financing Agreement), and each Designated Borrower.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.
     “Total Funded Indebtedness” means all indebtedness and guarantees including
recourse and non-recourse mortgage debt, capitalized leases, letters of credit,
unsecured debt, guarantees (including all debt guarantees, but excluding all
development completion guarantees and operating deficit guarantees which will be
captured in the limitation on Development Joint Ventures), purchase obligations
treated as liabilities per GAAP, subordinated debt, unfunded obligations
(including total Lifecare Bond obligations at GAAP book value, subject to
certain exclusions as discussed below), all as defined in accordance with GAAP.
Total Funded Indebtedness shall not include security deposits, accounts payable,
accrued liabilities, any prepaid rent and any outstanding balance under the
Convertible Debt only to the extent that the Company’s common stock market price
remains at least $2.50 per share above the Convertible Debt conversion price.
Furthermore, certain Lifecare Bond obligations may be excluded from Total Funded
Indebtedness to the extent the Borrower is not obligated to refund these
obligations prior to receiving proceeds of new Lifecare Bonds. Total Funded
Indebtedness will be reduced by unrestricted cash balances, cash equivalents and
short-term marketable securities in excess of $50,000,000.
          10. Financial Statements.
          Guarantor shall provide to Lender, the financial statements of
Guarantor more fully described in Section 7.1 of the Loan Agreement.
          Guarantor also agrees to provide Lender with such other financial
information at such other times as may be reasonably requested by Lender.
          11. Governing Law.
          The provisions of this Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Virginia as the same
may be in effect from time to time.

7



--------------------------------------------------------------------------------



 



          12. Consent to Jurisdiction.
          Guarantor irrevocably submits to the jurisdiction of any state or
federal court sitting in the Commonwealth of Virginia over any suit, action, or
proceeding arising out of or relating to this Agreement. Guarantor irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action, or
proceeding brought in any such court and any claim that any such suit, action,
or proceeding brought in any such court has been brought in an inconvenient
forum. Final judgment in any such suit, action, or proceeding brought in any
such court shall be conclusive and binding upon Guarantor and may be enforced in
any court to whose jurisdiction Guarantor is subject, by a suit upon such
judgment provided that service of process is effected upon Guarantor in a manner
specified in this Agreement or as otherwise permitted by applicable law.
          13. Service of Process.
          Guarantor hereby irrevocably designates and appoints CT Corporation,
4701 Cox Road, Suite 301, Glen Allen, Virginia 23060, as its authorized agent to
accept and acknowledge on its behalf service of any and all process that may be
served in any suit, action, or proceeding instituted in connection with this
Agreement in any state or federal court sitting in the Commonwealth of Virginia.
If such agent shall cease so to act, Guarantor shall irrevocably designate and
appoint without delay another such agent in the Commonwealth of Virginia
satisfactory to Lender and shall promptly deliver to Lender evidence in writing
of such agent’s acceptance of such appointment and its agreement that such
appointment shall be irrevocable.
          Guarantor hereby consents to process being served in any suit, action,
or proceeding instituted in connection with this Agreement by (a) the mailing of
a copy thereof by certified mail, postage prepaid, return receipt requested, to
it at its address designated herein and (b) serving a copy thereof upon Lender,
hereinabove designated and appointed by Guarantor as Guarantor’s agent for
service of process. Guarantor irrevocably agrees that such service shall be
deemed in every respect to be effective service of process in any such suit,
action, or proceeding. Nothing in this Agreement shall affect the right of
Lender to serve process in any manner otherwise permitted by law and nothing in
this Agreement will limit the right of Lender otherwise to bring proceedings
against Guarantor, in the courts of any other appropriate jurisdiction or
jurisdictions.
          14. Waiver of Jury Trial.
          Guarantor and Lender hereby, jointly and severally, waive trial by
jury in any action or proceeding to which Guarantor and Lender may be parties,
arising out of or in any way pertaining to (a) this Agreement, (b) the Loan or
(c) the other Financing Documents. It is agreed and understood that this waiver
constitutes a waiver of trial by jury of all claims against all parties to such
actions or proceedings, including claims against parties who are not parties to
this Agreement. This waiver is knowingly, willingly and voluntarily made by
Guarantor, and Guarantor hereby represents and warrants that no representations
of fact or opinion have been made by any individual to induce this waiver of
trial by jury or to in any way modify or nullify its effect. Guarantor further
represents and warrants that it has been represented in the signing of this
Agreement and in the

8



--------------------------------------------------------------------------------



 



making of this waiver by independent legal counsel, selected of its own free
will, and that it has had the opportunity to discuss this waiver with counsel.
          15. Voidable Preference; Fraudulent Conveyance.
          If at any time any payment, or portion thereof, made by, or for the
account of, Guarantor on account of any of the obligations and liabilities
hereunder is set aside by any court or trustee having jurisdiction as a voidable
preference or fraudulent conveyance or must otherwise be restored or returned by
Lender under any insolvency, bankruptcy or other federal and/or state laws or as
a result of any dissolution, liquidation or reorganization of Borrower or upon,
or as a result of, the appointment of any receiver, intervenor or conservator
of, or trustee or similar officer for, Borrower or any substantial part of its
properties or assets, Guarantor hereby agrees that this Agreement shall continue
and remain in full force and effect or be reinstated, as the case may be, all as
though such payment(s) had not been made.
          16. Notices.
          Notice, demand, request or other communication which either party may
desire to give to the other with respect to this Agreement, shall be deemed to
have been properly given if in writing and delivered by hand, sent by overnight
courier or mailed by certified mail, postage prepaid, addressed as follows:

         
 
  Lender:   Chevy Chase Bank, F.S.B.
 
      7926 Jones Branch Drive
 
      McLean, VA 22102
 
      Attention:   Richard L. Amador
 
                         Group Vice President
 
       
 
  If to Guarantor, at:   Sunrise Senior Living, Inc.
 
      c/o Sunrise Senior Living Investments, Inc.
 
      7902 Westpark Drive
 
      McLean, Virginia 22102
 
      Attention:    James S. Pope
 
       
 
  and:   Sunrise Senior Living, Inc.
 
      7902 Westpark Drive
 
      McLean, Virginia 22102
 
      Attn: General Counsel
 
       
 
  With a Courtesy Copy to:   Wayne G. Tatusko, Esquire
 
      Wayne G. Tatusko, PC
 
      3016 Williams Drive
 
      Suite 200
 
      Fairfax, VA 22031

          Any of the parties hereto may designate a change of address by notice
in writing to the other parties. Whenever in this Agreement the giving of notice
by mail or otherwise is required,

9



--------------------------------------------------------------------------------



 



the giving of such notice may be waived in writing by the person or persons
entitled to receive such notice.
          17. Remedies Cumulative.
          All rights and remedies afforded to Lender by reason of this
Agreement, the Financing Documents, or by law are separate and cumulative and
the exercise of one shall not in any way limit or prejudice the exercise of any
other such rights or remedies. Every right, power and remedy given by this
Agreement to Lender shall be concurrent and may be pursued separately,
successively or together against Guarantor; and each such right, power and
remedy may be exercised from time to time as often as Lender may deem expedient.
No delay or omission by Lender in exercising any such right or remedy shall
operate as a waiver thereof. No waiver of any rights and remedies hereunder, and
no modification or amendment hereof, shall be deemed made by Lender unless in
writing and duly signed by Lender. Any such written waiver shall apply only to
the particular instance specified therein and shall not impair the further
exercise of such right or remedy or of any other right or remedy of Lender and
no single or partial exercise of any right or remedy hereunder shall preclude
any other or further exercise thereof or any other right or remedy.
          18. Severability.
          If any provision (or any part of any provision) contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision (or remaining part of the affected provision) of this
Agreement, but this Agreement shall be construed as if such invalid, illegal or
unenforceable provision (or part thereof) had never been contained herein but
only to the extent it is invalid, illegal or unenforceable.
          19. Successors and Assigns.
          This Agreement shall inure to the benefit of, and be enforceable by,
Lender and its successors and assigns as holder of the Note, and shall be
binding upon, and enforceable against, Guarantor and its successors and assigns.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

10



--------------------------------------------------------------------------------



 



          WITNESS the signature and seal of Guarantor as of the day and year
first above written.

                      WITNESS OR ATTEST:       SUNRISE SENIOR LIVING, INC.    
 
                   
/s/ Kelly L. Hayden

 
      By:   /s/ Carl Adams

 
Name: Carl Adams   (SEAL)    
 
          Title: Treasurer        

COMMONWEALTH OF VIRGINIA, COUNTY OF FAIRFAX, TO WIT:
          I HEREBY CERTIFY, that on this 28th day of August, 2007, before me,
the undersigned Notary Public of said Commonwealth, personally appeared Carl
Adams, who acknowledged himself to be the Treasurer of Sunrise Senior Living,
Inc., a corporation, known to me (or satisfactorily proven) to be the person
whose name is subscribed to the within instrument, and acknowledged that he
executed the same for the purposes therein contained as the duly authorized
Treasurer of said corporation by signing the name of the corporation by himself
as Treasurer.
          WITNESS my hand and Notarial Seal.

                          /s/ Marguerite W. Capen                          
Notary Public

   
(SEAL) [w76123w7612302.gif]
          (STAMP) [w76123w7612303.gif]    

11